Title: To James Madison from Joseph Pulis, 6 June 1807
From: Pulis, Joseph
To: Madison, James



Monsieur
De Malte le 6: Juin 1807.

C’est par le devoir de ma charge, qui je m’empresse de faire part à Votre Excelence de la quantité des bâtiments Nationneaux, que les Corsaires Englois aménent en ce Port, dont l’êtat, que je vous soumets cij-joint, donnera le détail circonstancié de ceux arrêtés jusques à ce jour.  L’intêrest, que je prends en faveur De la prompte diffinition de la cause d’un chaqu’un de ces Navires dans cette Vice-Amirauté Angloise m’engage à substituer mes soins, pour qu’ils soyent jugés sans rètard.  Vous observerés par le susdit état, que quelques uns ont êté condamnés corps & biens, parceque leur départ êtoit des Ports ennemis de L’Angleterre & la destination de même; outre celà les Capitaines, qui ont perdû leurs bâtiments, & leurs effets sont encore obligés de payer les fraix juridiques occasionés par Leur arrêtement.  Et pour le reste des Navires, dont le sort n’est pâs encore decidé; je me résérve de donner en son tems une exacte rélation dusuivy, pourque Votre Excelence soit parfaittement instruite de ce qui se passe; & je ne laisseray pas de rendre aux Capitaines tous les soins possibles dans la circonstance, ou ils se trouvent.  En attendant je desire ausiy les occasions de vous témoigner mon exactitude en tout ce qui pourra régarder l’accomplissement de vos ordres; vous assûrant toujours des sentiments d’estime et de distinction avec les quels je Suis, De Votre Excelence Le très humble & Très Obt. Servr.

Joseph Pulis

